EXHIBIT I TEEKAY LNG PARTNERS L.P. Bayside House, Bayside Executive Park, West Bay Street & Blake Road P.O. BoxAP-59212,Nassau, Bahamas EARNINGS RELEASE TEEKAY LNG PARTNERS REPORTS FOURTH QUARTER AND ANNUAL RESULTS Highlights § Declared a cash distribution of $20.6 million, or $0.53 per unit, for the fourth quarter, up 14.6 percent from the same quarter of the prior year § Generated $22.4 million in distributable cash flow, up from $17.6 million in the same quarter of the prior year § Net loss of $0.5 million includes a $9.2 million unrealized foreign exchange loss and $5.7 million in non-cash expenses, which have no impact on cash flow § Received offer from Teekay Corporation to acquire two specialized LNG carriers Nassau, The Bahamas, February 27, 2008 - Teekay LNG Partners L.P. (Teekay LNG or the Partnership) (NYSE: TGP) today reported a net loss of $0.5 million for the quarter ended December 31, 2007, compared to a net loss of $7.4 million for the same period last year. The results for the fourth quarters of 2007 and 2006 included foreign currency translation losses of $9.2 million and $15.1 million, respectively, primarily relating to long-term debt denominated in Euros, and non-cash expenses of $5.7 million and $1.8 million, respectively, primarily relating to the accounting consolidation of the Tangguh and RasGas 3 vessels (which the Partnership has not yet acquired) and non-cash interest expense.Net voyage revenues(1) for the fourth quarter of 2007 increased to $66.1 million from $49.0 million in the same quarter of the prior year. During the three months ended December 31, 2007, the Partnership generated $22.4 million in distributable cash flow(2), compared to $20.4 million for the third quarter of 2007.For the quarter ended December 31, 2007, the Partnership declared a cash distribution of $0.53 per unit, representing a total cash distribution of $20.6 million. The cash distribution was paid on February 14, 2008 to all unitholders of record on February 8, 2008. Net loss for the year ended December 31, 2007 was $9.4 million, compared to a net loss of $9.6 million for the same period last year. The results for the year ended
